Title: Caspar Wistar to Thomas Jefferson, 9 May 1812
From: Wistar, Caspar,Matlack, Timothy
To: Jefferson, Thomas


          
            Dr Sir Philad May 9 1812—
            Some of the friends of Mr Timothy Matlack who is an applicant for the place of Loan Officer vacant by the death of the late Mr McClenachan, have requested me to inform you of his application, in the belief that you were acquainted with him & his history, & that you would therefore feel Sensible of the Justice of his Claim upon his Country for Some provision in the advance of life. He commanded a militia regiment of rifle men about the period of the battle of Trenton & was in the field with Genl Washington & much distinguished by his activity during the severe service which followed the Capture of the Hessians—From that period to the close of this the war he was incessantly engaged in public business as Secretary of the Executive Council of Pennsylvania & since the peace of 1783 he has also been much engaged in public business, but at this moment, while the faculties of his mind are uncommonly bright & he is without provision for his declining years, in Consequence of the divisions which have existed in our state.Dr Sir if it comports with your views & feelings to add your voice in his favour to that of his friends it will be a great gratification to us—& particularly to your
            obliged & grateful friendC Wistar
          
          
            P.S. I have some  accounts to give you, relative to the objects of Natural History you confided to my Care as well as to several other Similar matter affairs which I hope to Send in the Course of the next week.
          
        